117 P.3d 297 (2005)
200 Or. App. 732
STATE of Oregon, Respondent,
v.
Dennis Martin MURRAY, Appellant.
02CR0274; A118634.
Court of Appeals of Oregon.
Argued and Submitted February 1, 2005.
Decided July 27, 2005.
James N. Varner, Dundee, argued the cause and filed the brief for appellant.
Joanna L. Jenkins, Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before WOLLHEIM, Presiding Judge, and EDMONDS[*] and SCHUMAN, Judges.
PER CURIAM.
Sentences vacated; remanded for resentencing; otherwise affirmed. State v. Perez, 196 Or.App. 364, 102 P.3d 705 (2004), rev. allowed, 338 Or. 488, 113 P.3d 434 (2005).
NOTES
[*]  Edmonds, J., vice Ceniceros, S.J.